Citation Nr: 1111416	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disorder, manifested by dizziness.

2.  Entitlement to service connection for a disorder manifested by a loss of muscle control.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran had service in the National Guard and served on active duty from February to June 1982 and from November 1990 to May 1991.  He had service in Southwest Asia during the Persian Gulf War.  

This case was before the Board of Veterans' Appeals (Board) in January 2009, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C.; confirmed and continued the denials of entitlement to service connection for a disorder, manifested by dizziness and for a disorder manifested by a loss of muscle control.  Thereafter, the case was returned to the Board for further appellate action.

A review of the record discloses that this is not the Veteran's first claim for entitlement to service connection for a disorder manifested by dizziness.  Such a claim has been before the RO previously, the last time in January 1996.  The RO denied that claim and notified the Veteran of that decision, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Accordingly, that decision is final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1103 (1995).  

At the time of the RO's January 1996 decision, Title I of Public Law 103-446, the Persian Gulf War Benefits Act, authorized the Secretary of the VA to compensate any Persian Gulf veteran suffering from a chronic illness or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more within a two year presumptive period following such service.  38 U.S.C.A. § 1117 (1994); 38 C.F.R. § 3.317 (1995).

Following the RO's January 1996 decision, a number of substantive and procedural changes were made to the law and regulations.  Those changes included an extension of the presumptive period for compensation for Persian Gulf War Veterans to December 31, 2011.  Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669 (Dec. 18, 2006) interim final; finalized by 72 Fed. Reg. 68,507 (Dec. 5, 2007) (now codified at 38 C.F.R. § 3.317(a)(1)(i) (2010).

When there has been an intervening liberalization of law that creates a new basis of entitlement to a benefit, an otherwise previously and finally denied claim may be readjudicated de novo on the same factual basis as the previously denied claim.  Spencer v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994). When a "provision of law or regulation creates a new basis of entitlement to benefits, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation."  Spencer, 4 Vet. App. at 289.  In such a case, there is no attempt to reopen the finally denied claim; rather, a different claim is presented for adjudication.  Id.  However, a change in law that is merely procedural does not create new rights to VA benefits.  See Spencer, 4 Vet. App. at 289.  

In light of the liberalization of the law, the Board will consider the Veteran's claim of entitlement to service connection for a disability manifested by dizziness on a de novo basis.  


FINDINGS OF FACT

1.  The Veteran's chronic dizziness, associated with known clinical diagnoses of headaches, hypotension, and vertigo, was first manifested years after service, and the preponderance of the evidence is against a finding that it is in anyway related thereto.  

2.  The preponderance of the evidence is against a finding that the Veteran has objective indications of a chronic disability manifested by a loss of muscle control.  



CONCLUSIONS OF LAW

1.  The claimed disability manifested by dizziness is not the result of disease or injury incurred in or aggravated by service, nor does it meet the criteria for a chronic undiagnosed illness associated with the Veteran's participation in the Persian Gulf War.  38 U.S.C.A. §§ 101 (22)-(23), 1110, 1117, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.317 (2010).  

2.  The claimed disorder, manifested by a loss of muscle control, is not the result of a disease or injury incurred in or aggravated by service, nor does it meet the criteria for a chronic undiagnosed illness associated with the Veteran's participation in the Persian Gulf War.  38 U.S.C.A. §§ 101 (22)-(23), 1110, 1117, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a disorder manifested by dizziness and a disorder manifested by a loss of muscle control.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

In March 2005, the Veteran filed applications for entitlement to service connection for a disorder manifested by dizziness and for a disorder manifested by a loss of muscle control.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application. 

Following the receipt of his applications, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the Veteran's service treatment records; records reflecting his VA treatment from May 1992 through February 2009; records reflecting his treatment by private health care providers from September 1993 through May 2004; and statements from the Veteran's wife and former fellow servicemen.  

In July 1992, March, and April 1995, November and December 1996, February and March 1997, February 1999, March 2000, December 2003, December 2004, November 2007, and May 2009, VA examined the Veteran to determine, in part, the nature and etiology of any disorder manifested by dizziness and any disorder manifested by a loss of muscle control.  In July 1994 and May 2005, he also underwent VA Persian Gulf War protocol examinations.  

The VA examination reports show that generally, the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the Board notes that VA has offered the Veteran an opportunity to provide additional evidence and argument at a hearing before a member of the Board.  To date, however, he has declined that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.  

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training ("INACDUTRA") during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

VA will pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibit objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, provided that such disability:  became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a two year presumptive period following such service; and by history, physical examination, and laboratory tests could not be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1). 

Objective indications of chronic disability includes both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2). 

Disabilities that had existed for 6 months or more and disabilities that had exhibited intermittent episodes of improvement and worsening over a 6-month period were considered chronic.  The 6-month period of chronicity was measured from the earliest date on which the pertinent evidence established that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3). 

Signs or symptoms which could be manifestations of undiagnosed illness included, but were not limited to:  fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b). 

However, compensation was not paid if there was affirmative evidence that an undiagnosed illness had not been incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there was affirmative evidence that an undiagnosed illness had been caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness was the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

Service connection will not only be granted to a qualifying veteran with a disability resulting from an undiagnosed illness, but also any diagnosed illness that the Secretary of the VA determines warrants a presumption of service connection."Qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or combination the following):  1) an undiagnosed illness; 2) medically unexplained chronic multisymptom illnesses (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary of VA determines meets the criteria of a medically unexplained chronic multisymptom illnesses; or 3) any diagnosed illness that the Secretary of VA determines warrants a presumption of service connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Factual Background

A review of the Veteran's service treatment records show that in June 1987, the Veteran complained of dizziness in association with nausea and abdominal pain.  However, there was no chronic, identifiable diagnosis; and after the administration of intravenous fluids, he was discharged to 24 hours of light duty and prescribed Maalox.  
In June 1988, the Veteran complained of chest pain, after lifting a duffel bag.  Following a workup, the diagnosis was myofascial muscle pain.

There were no further complaints or clinical findings of dizziness during service; and during an examination prior to his active duty release in April 1991 and a periodic examination in September 1994, the Veteran responded in the negative, when asked if he then had, or had ever had, dizziness or fainting spells.  Moreover, on examination, his neurologic processes were normal.  There were no complaints or clinical findings of a disorder manifested by muscle pain.  

In October 1993, the Veteran was treated for complaints of dizziness at Outpatient Services of the Health Services and Facilities Administration.  The provisional diagnosis was hypotension, rule out hypoglycemia.  

In April 1994, the Veteran was treated in a private emergency room for frontal sinusitis with headaches and a temporal loss of consciousness.  

In July 1994 and August 1995, the Veteran was examined by VA in conjunction with the Persian Gulf War Registry.  The examiner noted that he had no neurologic deficits.

During a September 1994 periodic examination performed in conjunction with his National Guard service, the Veteran, again, responded in the negative, when asked if he then had, or had ever had, dizziness or fainting spells.  Moreover, on examination, his neurologic processes were normal.  There were no complaints or clinical findings of a disorder manifested by muscle pain.

In October 1994, F. C., M.D., reported that he had treated the Veteran for cervical and lumbar pain.  

In January 1995, the Veteran was treated for severe back pain and ordered to rest.  X-rays revealed evidence of a paralumbar muscle spasm and loss of normal lumbar lordosis.  

In March 1995, the Veteran's spine was examined by VA.  He complained of back pain, after the Military Police car he was driving fell into a hole.  On examination, there was tenderness to palpation over the cervical and lumbar paravertebral muscles, and there was objective evidence of pain on all movements of the cervical and lumbar spines.  There was no atrophy of the upper or lower extremities, and the Veteran's strength was 5/5.  There were no sensory deficits, and the reflexes in the upper and lower extremities were 2+ and symmetric.  Straight leg raising was negative.  The diagnosis was mysositis of the cervical, dorsal, and lumbar spines.  

In March 1995, the Veteran also underwent a VA general medical examination.  He complained of a history of a loss of consciousness and syncope as well as generalized arthralgia.  Following a workup, there was no diagnosis of a disorder manifested by dizziness or a disorder manifested by a loss of muscle control.

In March 1995, the Veteran was treated by VA for complaints of joint pain and headaches with a loss of balance associated with sinusitis and pharyngitis.  

During VA treatment in June 1995, the Veteran complained of low back pain and headaches.  The diagnoses included low back strain.  

Service treatment records, dated in July 1995, show that the Veteran was treated for complaints of headaches.  He had reportedly had no loss of consciousness.  A CT scan of his head was negative, and no focal neurologic deficits were identified.  On examination, his strength was 5/5.  

In September 1995, the RO denied the Veteran's claim of entitlement to service connection for low back pain due to an undiagnosed illness.

In January 1996, the RO denied the Veteran's claim of entitlement to service connection for hyptension.  

Records from Dr. A. C. show that in June 1996, he was treated for syncope, and that in August 1996, he was prescribed antivert.  In September 1996, Dr, C, reported that he was treating the Veteran for vertigo.
In August and September 1996, the Veteran wife reported that since his return from Southwest Asia, the Veteran had experienced low blood pressure and fainting and that he had headaches with a loss of consciousness and hypotension.  

In August 1996, the Veteran's former platoon leader reported that in service, the Veteran was his driver.  He stated that he and the Veteran had sustained muscle pain and contusions, when the Humvee in which they were riding hit a depression and stopped abruptly.  The Veteran's former platoon leader suspected that the platoon had been exposed to environmental contaminants but noted that such exposure had never been confirmed to him through official channels or noted by military chemical, biological, and radiation teams in his area of operations.  

In September 1996, a former fellow serviceman reported that during service in Saudi Arabia in March 1991, he took the Veteran to a hospital, in part, for complaints of frequent headaches and dizziness.   

In December 1996, during a VA general medical examination, the Veteran complained of occasional headaches associated with dizziness.  There were no complaints or clinical findings of musculoskeletal or neurologic abnormalities.  

Following a January 1997 VA examination of the Veteran's spine, the examiner reported that the Veteran had myositis of the cervical, dorsal, and lumbar spines.  In an addendum, dated in March 1997, the examiner stated that the correct diagnosis was arthralgia in all joints of the upper and lower extremities, by history.  The examiner noted that an orthopedic examination had been negative.

During a January 1997 VA orthopedic examination of the Veteran complained of multiple joint pain in the upper and lower extremities.  On examination, his strength was normal, and there was no atrophy.  The diagnosis was arthralgia of all upper and lower extremities.  

During a February 1997 VA neurologic examination, the Veteran complained of severe prostrating headaches accompanied by multiple symptoms, including a sensation of generalized weakness.  There were no focal motor deficits, and his sensory system was grossly normal.  There were no pathologic reflexes, and his deep tendon reflexes were reported as symmetric all over.  Following the examination, the diagnoses were migraine headaches, etiology undetermined and positional vertigo.  

In December 1997, the Veteran was treated by Dr. A. C. for complaints of multiple joint pain.  The diagnoses were cervical spasm and low back pain.

In December 1997, the RO denied the Veteran's claim of entitlement to service connection for myositis of the cervical and dorsal spines, claimed as back pain due to an undiagnosed illness.  

In July 2002, the Veteran's VA primary care physician treated the Veteran was induration and tenderness of the paracervical and paralumbar spines.  It was noted that the Veteran had musculoskeletal myalgias.

In October 2002, the RO confirmed and continued its denials of entitlement to service connection for myositis of the cervicodorsal spine, as well as entitlement to service connection for lumbar paravertebral myositis, claimed as low back pain.  

In October 2003, the Veteran was treated by his VA primary care physician for complaints of headaches and left arm weakness.  He did not have musculoskeletal or neuropsychologic deficits.  X-rays of the lumbosacral spine were normal.  The diagnoses were recurrent headaches, non-specific left arm weakness, rule out a transient ischemic attack; lumbosacral pain; and cervical and lumbar myositis.  

In April 2004, VA treated the Veteran for degenerative disc disease of the lumbosacral spine.  

In April 2004, the RO , the RO confirmed and continued its denials of entitlement to service connection for myositis of the cervical, dorsal, and lumbar spines.  

Following a May 2005 VA Persian Gulf War protocol examination, the Veteran, the Veteran was found to have vertigo by history.  
In May 2005, the Veteran was examined by VA using the Persian Gulf War protocol.  There were no gross abnormalities of the ear, or balance.  There were muscle spasms in the cervical and lumbar spines.  Following an MRI of the brain, the various considerations were multiple sclerosis versus small vessel ischemia.  There were no neurologic deficits, and the diagnoses were migraine headaches, cervical and lumbar myositis, and vertigo by history.  

In July 2005, the RO denied the Veteran claim of entitlement to service connection for migraine headaches.  

In June 2007, the Board confirmed and continued the RO's denials of entitlement to service connection for myositis of the cervical, dorsal, and lumbar spines, claimed as due to an undiagnosed illness.  

In November 2007, the Veteran underwent a VA neurologic examination, primarily to determine the nature and etiology of his headaches.  His strength, muscle tone and bulk, and reflexes were normal.  There was decreased sensation in the left hemibody.  There were no complaints or clinical findings of dizziness.  An MRI of the brain revealed a focal area of T-2 hyperintense signal in the periventricular and subcortical white matter of both cerebral hemisphere, which, given the Veteran's age, produced differential considerations of a demyelinating process, such as multiple sclerosis, and chronic small vessel ischemia with a superimposed infarct.  There was no evidence of acute infarcts.  A neurologic evaluation was recommended.  

In November 2007, the Veteran also underwent a VA orthopedic examination.  Decreased sensation was noted over the left hand and forearm.  It was not associated with a dermatome.  The Veteran had adequate strength in both upper extremities.  

In August 2008, the Veteran was treated for a few week history of dizziness and generalized weakness.  He reportedly went to the emergency room and was diagnosed with vertigo.  The assessment was an unspecified autonomic system disorder since Iraq.  It was noted that he had been exposed to air contaminants, including radiation.  

In August 2008, the Veteran's primary care physician at VA noted that the Veteran had muscle pain, primarily over the costal area.  It had reportedly by diagnosed by a private physician as fibromyalgia.  An evaluation of the musculoskeletal and neurologic systems was normal.  There was diffuse pain over the paravertebral muscles in the thoracic and lumbar spines.  The assessment was recurrent episodes of muscle pain, primarily over the thoracic costal area and thoracic and lumbar spines.  

During a May 2009 VA neurologic examination no findings of dizziness or specific muscle pathology.  His strength and muscle tone and bulk were normal.  

Analysis

The Veteran contends that during his participation in the Persian Gulf War, he was exposed to environmental contaminants which caused him to develop a disorder manifested by dizziness.  Therefore, he maintains that service connection is warranted, either on a direct basis or as the result of an undiagnosed illness.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report that he has experienced dizziness and a loss of muscle control since his participation in the Persian Gulf War.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran complained of dizziness in service June 1987, prior to his participation in the Persian Gulf War.  Despite those complaints, there were no findings of a chronic, identifiable disorder manifested by dizziness in service.  Indeed, there were no further recorded complaints of dizziness during service or for several years, thereafter.  In fact, during an examination following his participation in the Persian Gulf War, he denied, specifically, that he had ever had fainting spells or dizziness, and his neurologic system was normal.  
The Veteran did not complain of dizziness again until October 1993, when he was treated by a private health care provider.  However, almost one year later, during a periodic examination for service, he again denied that he had ever had fainting spells or dizziness, and his neurologic system was found to be normal.  Such conflicting reports tend to impugn his credibility as to whether he was actually experiencing a chronic disorder, manifested by dizzy spells.  Indeed, chronic dizzy spells were not identified over a six month period until the latter half of 1996.  

Although the Veteran may sincerely believe that his dizzy spells are associated with undiagnosed illness from his participation in the Persian Gulf War, the preponderance of the evidence is against that claim.  Not only are the reports from the various health care providers and VA examiners negative for such a finding, there is no competent evidence that his dizziness is associated with a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary of VA determines meets the criteria of a medically unexplained chronic multisymptom illnesses.  Rather, the Veteran's dizziness has been associated with known clinical diagnoses, including migraine headaches and hypotension.  The RO has denied entitlement to service connection for those disorders, and there is no evidence that the VA Secretary has determined that any of those disorders warrants a presumption of service connection.  

In sum, the preponderance of the evidence is against a finding that the Veteran has a disorder manifested by dizziness directly related to service or that such a disorder is associated with an undiagnosed illness, as a result of his participation in the Persian Gulf War.  As such, he does not meet the criteria for service connection.  Therefore, service connection is not warranted, and the appeal is denied.  

The Disorder Manifested by a Loss of Muscle Control

The Veteran also contends that during his participation in the Persian Gulf War, he was exposed to environmental contaminants which caused a disorder manifested by a loss of muscle control.  Therefore, he maintains that service connection is warranted, either on a direct basis or as the result of an undiagnosed illness.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A further review of the evidence is negative for any complaints or clinical findings of a disorder manifested by a loss of muscle control in service.  The Veteran did complain of chest pain, associated with myofascial pain in June 1988, several years prior to his participation in the Persian Gulf War.  However, there were no findings of a chronic, identifiable disability associated with those complaints. 

Muscle pain and abnormalities, such as muscle spasms, were not reported until the mid-1990's, several years after his participation in the Persian Gulf War.  While myositis of the cervical, dorsal, and lumbar spines was reported on several occasions, service connection for that disability was denied by the RO and confirmed by the Board in June 2007.  Moreover, the evidence is negative for any objective signs of a loss of muscle control.  In February 1997, the Veteran did complain of a sensation of generalized weakness, and in October 2003, he complained of left arm weakness.  However, those complaints were subjective in nature and not corroborated by objective signs.  In particular, the left arm weakness was characterized as non-specific in nature.  Although the possibility of a TIA was considered, such a diagnosis was never established.  Moreover, there was no evidence of a loss of function or other muscle pathology.  Generally, the Veteran's strength has been normal at 5/5, and his muscle tone and bulk have been good.  In addition, the evidence is negative for any findings of incoordination, fatigue, or atrophy associated with disuse of the muscles.  

Absent a chronic, identifiable disorder, manifested by a loss of muscle control in or after service or objective signs of such a disorder, the Veteran does not meet the criteria for service connection, either on a direct basis or as a result of an undiagnosed illness associated with his participation in the Persian Gulf War.  Therefore, service connection for a disorder manifested by a loss of muscle control is not warranted, and the appeal is denied.


Additional Considerations

In arriving at this decision, the Board has considered the representative's suggestion that the Veteran's most recent VA examination was not adequate for rating purposes and did not fulfill the instructions in the Board's January 2009 remand.  The representative requests that the VA examiner be instructed to render an opinion as to whether the Veteran's dizziness can be related to any known cause and, if so, whether such disorder is related in any way to service to include an undiagnosed illness.  As to the Veteran's claim of entitlement to service connection for a disorder manifested by a loss of muscle control, the representative notes that the Veteran was unable to render a diagnosis for such disorder.  However, he also notes that the VA examiner did not render an opinion as to whether that loss of muscle control was in any way related to service, including an undiagnosed illness.  

VA examinations are scheduled when the medical evidence accompanying a particular claim is not adequate for rating purposes.  38 C.F.R. 3.326(a) (2010).  Reexaminations are requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  Generally, reexaminations are required if it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  

In its January 2009 remand, the Board instructed the RO to schedule the Veteran for a VA examination to assess the nature and etiology of the Veteran's claimed disability manifested by loss of muscle control.  In this regard, the Veteran's claims file to the VA examiner who conducted the November 2007 VA examination.  The VA examiner was asked to express an opinion as to whether the Veteran's decreased sensation in the left hemibody is attributable to a known clinical diagnosis.  If so (emphasis added), the VA examiner was to indicate whether the Veteran's condition was at least as likely as not (i.e., 50 percent or greater possibility) related to his period of active service, and specifically to his service in the Persian Gulf War. 

If and only if the November 2007 VA examiner was unavailable, the Veteran was to be scheduled for a Gulf War Guidelines Examination, with particular emphasis on the neuromuscular system.  The examiner was asked to identify any and all neuromuscular disabilities, to include loss of muscle control.  If no such disabilities were present, the examiner is asked to comment on the November 2007 VA examination report.

If the VA examiner determined that the Veteran had a neuromuscular disability (emphasis added), the examiner was asked to indicate whether the disability was attributable to a known clinical diagnosis.  If so (emphasis added), the examiner was asked to express an opinion as to whether the Veteran's neuromuscular disability was at least as likely as not related to his period of active service, and specifically to his participation in the Persian Gulf War. 

In this case, the medical evidence contains multiple VA examinations, including that performed in May 2009, which are adequate for rating purposes.  The latest examination is completely negative for any competent evidence suggesting a relationship between service and the Veteran's claimed disorder manifested by dizziness and disorder manifested by a loss of muscle control.  As noted above, such evidence is negative for any objective signs of a loss of muscle control.  Moreover, the examination shows that the Veteran's dizziness is associated with multiple nonservice-connected disorders, such as headaches, hypotension, and vertigo.  When the examiner found that the Veteran did not have a neuromuscular disability, that ended the inquiry.  There was no basis to express an opinion as to whether the Veteran's neuromuscular disability was at least as likely as not related to his period of active service, and specifically to his participation in the Persian Gulf War.

As instructed in the Board's remand, the most recent VA examiner addressed the loss of sensation in the left hemibody and found it unrelated to a known clinical diagnosis.  Indeed, he noted that the neurologic examination was normal.  In this regard, he noted that the Veteran's complaints were non-focal and could not be localized.  In sum, he found no current diagnosis to service connect, nor did he find that the Veteran's complaints met the criteria for an undiagnosed illness.  In so finding, he effectively met the questions raised by the Board in its latest remand.  The Veteran has not presented any evidence to the contrary; and therefore, the Board finds that the most recent examination is adequate for rating purposes.  

Under such circumstances, a remand for an additional VA examination would be tantamount to a fishing expedition to determine if there might be some unspecified information which could possibly support a claim.  However, the Board's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Further development would unnecessarily impose additional burdens upon the Board with no possibility of any benefit flowing to the Veteran.  Soyini, 1 Vet. App. at 546.  For these reasons, the Board concludes that an additional VA examination is not warranted. 

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002) ; 38 C.F.R. § 3.102 (2010). 


ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for a disorder manifested by dizziness is denied.

Entitlement to service connection for a disorder manifested by a loss of muscle control is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


